Citation Nr: 0509419	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  04-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran's VA Form 9, Appeal to the Board of 
Veterans' Appeals, received May 8, 2002, was timely received. 


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which accepted the veteran's VA Form 9 as a reopened 
claim, rather than a substantive appeal, because it was not 
timely. 



FINDINGS OF FACT

1.  A rating decision dated on January 31, 2000 denied the 
veteran's claims of entitlement to service connection.  
Notice of this decision was mailed to the veteran on February 
4, 2000.

2.  The RO received the veteran's notice of disagreement on 
June 6, 2000.  

3.  The RO issued a statement of the case on January 29, 
2002.

4.  The veteran's VA Form 9, substantive appeal, was received 
May 8, 2002.

CONCLUSION OF LAW

The veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, was not timely filed.  38 U.S.C.A. §§ 5103, 5103A, 
7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303, 20.305 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).
  
The record reflects that the veteran has been informed of the 
requirements for filing a timely substantive appeal.  
Specifically, the RO informed him through the statement of 
the case of the laws and regulations pertaining to the 
deadlines for filing an appeal.  Additionally, in the January 
2002 letter accompanying the statement of the case on the 
issues, he was informed that he was required to file a VA 
Form 9 in order to continue his appeal and the form contained 
explicit provisions as to the time allowed to file such 
appeal.  Furthermore, there is no further action that should 
be undertaken to comply with the provisions of the VCAA or 
its implementing regulations because it is not the factual 
evidence that is dispositive of this appeal, but rather the 
interpretation and application of the governing statute and 
regulations.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
See also, Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000) 
(the VCAA is not applicable to matters involving pure 
statutory interpretation).

Timeliness of Substantive Appeals

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2004).  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction.  38 C.F.R. § 20.202 (2004).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303 (2004).  The Court has held that, 
if the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306 (2004).

The evidence of record shows that the RO mailed the veteran 
notification of its rating decision of January 31, 2000 on 
February 4, 2000; that the RO received a notice of 
disagreement from him on June 6, 2000; and that the RO mailed 
a statement of the case to him on January 29, 2002.  His 
substantive appeal pertaining to the relevant issues was 
received by the RO on May 8, 2002.  There is no earlier 
document or communication in the file that may be interpreted 
as a substantive appeal as to these issues, and a request for 
an extension of time to file the appeal was not received by 
the RO.

The Board finds that, since the veteran's May 8, 2002 
substantive appeal was received beyond one year after notice 
of the January 2000 rating decision and more than 60 days 
after the issuance of the statement of the case on January 
29, 2002, it may not be accepted as timely.  In addition, 
neither the veteran nor his representative requested an 
extension of time in which to file the substantive appeal 
pursuant to 38 C.F.R. § 20.303 (2004) (which requires a 
request for extension to be submitted in writing, and prior 
to the expiration of time for filing the substantive appeal).  
Furthermore, under the timeline discussed above, the mailbox 
rule is inapplicable.  Accordingly, the veteran's attempted 
substantive appeal is considered untimely.  The veteran is 
statutorily barred from appealing the pertinent claims in the 
January 2000 rating decision, and the Board may not reach the 
merits of the claims.  See Roy, supra. Therefore, the appeal 
is dismissed.

ORDER

The appeal is dismissed. 


	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


